People v Peterkin (2018 NY Slip Op 04235)





People v Peterkin


2018 NY Slip Op 04235


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


756 KA 18-00036

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOSHUA O. PETERKIN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Steuben County Court (Joseph W. Latham, J.), rendered July 31, 2014. Defendant was resentenced upon his conviction of attempted criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court